Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  159338 & (17)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159338
                                                                   COA: 346557
                                                                   Emmet CC: 17-004525-FH;
  MAX HENRY OOM,                                                   17-004621-FH
             Defendant-Appellant.
  _____________________________________/

         On order of the Court, the motion to amend claims is GRANTED. The application
  for leave to appeal the January 25, 2019 order of the Court of Appeals is considered.
  Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case
  to the Court of Appeals for consideration, as on leave granted, of whether the Emmet
  Circuit Court erred by assigning 10 points to Offense Variable (OV) 14. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 20, 2019
         b0917
                                                                              Clerk